Citation Nr: 0843528	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to monthly apportionment of the veteran's 
disability compensation benefits on behalf of his minor 
child, A.H., who lives with the appellant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant and the veteran are the parents of A.H. a 
dependent minor child, who lives with the appellant.  In a 
statement received by the RO in February 2005 the appellant 
requested apportionment of the veteran's compensation 
benefits to help pay living expenses for A.H.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2006 decision of the Phoenix, Arizona Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied apportionment of the veteran's benefits for this 
purpose.  

A claim for apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102 (2008).  The Board 
finds that the RO did comply with the procedural requirements 
contained in the contested claim regulations in regard to the 
appellant.  She was afforded notice of her appeal rights 
throughout the process, was provided a copy of the statement 
of the case and was afforded a Board hearing at the RO in 
September 2008.   The veteran was similarly provided notice 
of the initial March 2006 decision denying apportionment and 
was also provided with a copy of the January 2007 statement 
of the case, but he was not provided notice of the content of 
the appellant's substantive appeal.  See 38 C.F.R. § 19.102.  
The Board does not find that the veteran was prejudiced by 
this lack of notice, however, as the Board's decision below 
to apportion a very small amount of the veteran's monthly 
compensation benefit is based entirely on evidence of record 
prior to the appellant's substantive appeal and the issuing 
of the January 2007 statement of the case.        


FINDINGS OF FACT

1.  The appellant and the veteran have one child, A.H., who 
lives with the appellant,  

2.  The veteran is in receipt of VA disability compensation 
at the 100 percent rate.  

3.  The record shows that 50 percent of the veteran's waived 
retirement pay is being withheld from him and used to meet 
child support obligations for A.H.  

4.  The record shows that the veteran receives a portion of 
his monthly compensation as a result of A.H. being his 
dependent.    

5.  It has not been shown that the appellant's monthly 
household income exceeds her monthly household expenses or 
that she and A.H. are otherwise in hardship.    


CONCLUSIONS OF LAW

1.  The criteria for general apportionment of the veteran's 
disability compensation benefits in the amount of the monthly 
compensation the veteran receives for having A.H. as his 
minor dependent have been met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.452 (2008).

2.  The criteria for additional special apportionment have 
not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.451 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal is not subject to the rules governing VA notice 
and assistance upon receipt of a claim for benefits as it 
concerns "Special Provisions Relating to Benefits" under 
chapter 53 of title 38, United States Code and not "Claims, 
Effective Dates, and Payments" under chapter 51 of title 38, 
United States Code. See Sims v. Nicholson, 19 Vet. App. 453, 
456 (2006); Lueras v. Principi, 18 Vet. App. 435, (2004) 
(chapter 53 does not address the adjudication or granting of 
benefits as does chapter 51); see also Barger v. Principi, 16 
Vet. App. 132, 138 (2002). 

II.  Factual Background

A.H.'s birth certificate shows that he was born in May 1992.  

A May 2003 rating decision granted an increased (100 percent) 
rating for the veteran's service-connected schizophrenia.  

In a statement received by the RO in April 2005 the appellant 
indicated that she desired an increase in the amount of money 
contributed by the veteran for the support of A.H.  She noted 
that she had an income of $1,158 per month and received $98 
in Food Stamps per month.  She paid $300 per month for rent, 
$188 per month for furniture payments, and $150.00 per month 
for groceries in addition to Food Stamps.  She also spent 
just over $100 per month for school supplies, regular clothes 
and school clothes.  She also sent in documentation of her 
household bills for the month of April and noted that the 
bills varied from month to month.  Included in the 
documentation was a $188.75 receipt from Rent A Center for 
furniture rental, a $79.88 bill for water and sewer services, 
a $72.76 bill for residential gas service and a $36.20 
electric bill.   

In January 2006 the appellant again submitted financial 
information relating to her claim for apportionment.  She 
reported that her household received $603 per month in SSI 
benefits for her, $603 per month is SSI benefits for A.H. and 
$203 per month in other income (i.e. garnishment of the 
veteran's retired pay).  She owned a 1989 Buick worth 
approximately $500 but indicated that the vehicle did not 
run.  She paid $528 per month in rent and $100 to $150 per 
month in food.  In the past month she had paid $81.26 for 
water and sewer, $86.08 for gas and $46.46 for electric.  She 
indicated that the household clothing budget was $100 per 
month.  She paid $50 per month in school supplies, $80 to 
$150 per month for other expenses including shoes, hair 
products and other personal items and $7 to $8 per month for 
transportation to school.  In a separate January 2006 
statement the appellant indicated that A.H. was 13 1/2 years 
old and was a special education student.  

In the March 2006 decision the RO denied apportionment of the 
veteran's benefits for the appellant based on a finding that 
the appellant's income met was sufficient to meet her monthly 
income.  The decision noted that the appellant's monthly 
income was $1,609 and her monthly expenses were about 
$1,149.00.  

In February 2007 the appellant indicated that she felt that 
A.H. deserved more help from his father than the $203 monthly 
child support payment.  There were things that A.H. asked for 
that the appellant felt he deserved, but she was unable to 
get them for him because the household could not afford it.     

An October 2007 Maricopa County, Arizona Child Support order 
authorized $614.25 per month to be withheld from the 
veteran's income for support of A.H. 

In a December 2007 letter the RO notified the veteran that 
the withholding of a portion of his retirement pay for child 
support was going to be increased from $203 per month to 
$222.50 per month due to the Military Retirement Pay Center 
reporting that his current rate of waived retirement pay was 
$445 per month.  The RO found that $222.50 was the 
appropriate amount of withholding under federal and state law 
as it represented 50 percent of the veteran's waived 
retirement pay. 

In a separate December 2007 letter the RO notified the 
veteran that as of December 15, 2007 his monthly disability 
compensation entitlement amount was $2400.50.  This amount 
represented his total monthly award amount of $2,623.00 minus 
the $222.50 garnished for child support for A.H.  The letter 
also noted that as of May 14, 2010, his monthly disability 
compensation amount would be additionally reduced because 
A.H. would be turning 18.   

At her September 2008 hearing the appellant testified that 
A.H. was now 16 and as a result he tended to eat more and his 
clothes were more expensive.  She indicated that she and A.H. 
were just barely finding food to eat.  They were living in 
Section 8 housing and the rent was approximately $317 per 
month. 

III.  Law and Regulations

Applicable regulations provide that all or any part of the 
compensation payable on account of any veteran may be 
apportioned if the veteran's children are not in his custody 
if the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307(a); 38 C.F.R. §§ 3.450, 3.452.  In addition to the 
provisions in 38 C.F.R. § 3.450, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis on hardship of the party or parties receiving 
the apportionment, as long as it does not cause undue 
hardship to the other persons in interest.  38 C.F.R. § 
3.451.

In determining the basis for special apportionment, the 
following facts are to be considered: the amount of VA 
benefits payable, other income and resources of the veteran 
and of the dependents who are claiming apportionment, and the 
special needs of the veteran, his or her dependents and/or 
the apportionment claimants. 
38 C.F.R. § 3.451.  The amount apportioned should generally 
be consistent with the number of dependents involved.  38 
C.F.R. §§ 3.451, 3.453.


IV.  Analysis

As mentioned above, the October 2007 Maricopa County order 
found that the veteran's earnings should be garnished in the 
amount of $614.50 per month for child support for A.H.  Given 
that under federal law only the portion of the veteran's 
compensation, which corresponds to his waived retirement pay 
can be subject to garnishment for child support purposes (See 
38 C.F.R. § 581.103) and given that under federal and Arizona 
law the garnishment cannot exceed 50 percent of that monthly 
waived retirement pay (See 38 C.F.R. § 581.402(a), A.R.S. § 
33-1131), however, the appellant has been receiving a lesser 
amount (i.e. $222.50) as monthly child support for A.H.  
Although the rest of the veteran's compensation payment (i.e. 
the portion, which does not correspond to 50 percent of his 
waived retirement pay) is not subject to garnishment, the 
Board notes that the veteran does receive a small portion of 
this compensation based on A.H. being his dependent minor.  
Consequently, given that the purpose of this small portion of 
compensation is to provide support for A.H., and given that 
the appellant is providing that support, the Board finds it 
appropriate to apportion this monthly amount to the appellant 
until May 2010, when A.H. turns 18.  With this apportionment 
and the money being garnished from the waived retirement pay, 
the Board finds that the veteran will be reasonably 
discharging his responsibility for the support of A.H.  
38 C.F.R. § 3.450.  Accordingly, no additional amount of 
additional general apportionment is warranted.  38 C.F.R. § 
3.450. 

Regarding special apportionment, the Board notes that 
although the appellant and A.H. receive only a very modest 
amount of income each month, and although the appellant 
testified at her Board hearing that they are barely able to 
afford food, according to her last detailed income/expense 
report filing from January 2006, her total monthly household 
income (i.e. $1,609) exceeds her total monthly household 
expenses (i.e. 1,149).  She did also report a modest level of 
increased household expenses related to A.H.'s increased age 
and size and also reported that A.H.'s SSI payment was 
actually $587 per month rather than $603 per month.  She also 
reported, however, that the household rent had decreased from 
$528 per month in January 2006 to $317 per month currently.  
Thus, even if the appellant needs to budget some additional 
money for food and clothes, it still is not shown that she 
would have to pay out more money per month than she takes in 
as income.  Nor, does the record contain any other evidence 
affirmatively demonstrating hardship on the part of the 
appellant and A.H. Accordingly, given the absence of a 
demonstrated hardship, there is no basis for awarding any 
additional monies as a special apportionment.  38 C.F.R. 
§ 3.451.  

In summary, a general apportionment in the amount of monthly 
compensation the veteran receives for A.H. as a dependent 
minor child is warranted, but since hardship has not been 
established, additional special apportionment is not 
warranted.    


ORDER

Entitlement to monthly apportionment of the veteran's 
disability compensation benefits on behalf of his minor 
child, A.H., who lives with the appellant, is granted until 
May 2010, in the amount of the additional monthly disability 
compensation the veteran receives as a result of A.H. being 
his dependent minor child. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


